Citation Nr: 9921433	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left total knee replacement.

2.  Entitlement to service connection for a right knee disorder, 
to include degenerative joint disease, secondary to the veteran's 
service-connected left knee disability.

3.  Entitlement to secondary service connection for a bilateral 
foot disorder, to include the ankles and degenerative joint 
disease.

4.  Entitlement to secondary service connection for a bilateral 
hip disorder, to include degenerative joint disease.

5.  Entitlement to secondary service connection for a lumbar 
spine disorder, to include degenerative disc disease.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to August 
1952.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating action of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied the 
veteran's claim of entitlement to an increased evaluation for a 
left knee strain, and his claim of entitlement to secondary 
service connection for degenerative joint disease of the right 
knee, for a back condition, for a bilateral hip condition, and 
for a bilateral foot condition.

Initially, the Board notes that given its decision (discussed 
below) that the veteran is entitled to service connection for his 
right knee disorder, secondary to his service-connected left knee 
disability, the issues of entitlement to secondary service 
connection for a bilateral foot disorder, a bilateral hip 
disorder, and a lumbar spine disorder must now necessarily be 
considered within that context.  Accordingly, although not 
specifically framed as such on the title page of this decision, 
the issue for consideration is entitlement to service connection 
secondary to the veteran's service-connected bilateral knee 
disability, as pertaining to the veteran's claimed bilateral foot 
disorder (to include the ankles), bilateral hip disorder, and 
lumbar spine disorder.  These issues will be addressed in the 
REMAND portion, following the decision below.

As to the veteran's service-connected left knee disability, 
service connection was granted in a January 1953 rating decision, 
and a 10 percent evaluation was assigned.  A temporary total 
evaluation was assigned in a February 1994 rating decision, 
pursuant to the veteran's total knee replacement surgery.  A 30 
percent evaluation was also assigned in this rating decision, 
effective November 1, 1994.  This 30 percent evaluation remains 
in effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Also, the Board notes that the veteran's appeal was before the 
Board in January 1997.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to obtain any 
additional treatment records identified by the veteran and to 
afford the veteran VA orthopedic and neurologic examinations, in 
which an opinion was expressed as to the nature and etiology of 
the veteran's right knee disorder and his hip, spine, and 
bilateral foot disorders and any relationship these disorders had 
to the veteran's left knee disability.  The RO was then to 
consider and address, if applicable, any additional level of 
disability attributable to aggravation of these disorders due to 
the veteran's left knee disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Review of the record indicates that the RO 
failed to comply with all of the Board's directives in this 
instance.  Here, while the RO was informed by the veteran that 
there were no additional treatment records available and afforded 
the veteran VA orthopedic and neurologic examinations, the 
orthopedic examination report was incomplete in its findings.  
Further, the Board finds no evidence that the RO considered any 
additional level of disability attributable to aggravation of the 
veteran's claimed bilateral foot disorder, bilateral hip 
disorder, and lumbar spine disorder, due to the veteran's 
service-connected left knee disability.  In this regard, the RO 
is advised that the Board is obligated by law to ensure that the 
RO complies with its directives and that the RO's compliance is 
neither optional nor discretionary.  Where remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Further, as to the Board's January 1997 remand, current review of 
the veteran's claims file indicates that the veteran requested an 
RO hearing in connection with this appeal, not a hearing before a 
Member of the Board as indicated in the January 1997 remand.  
Specifically, an RO hearing was afforded the veteran, and nothing 
in the record suggests that either the veteran or his 
representative found this to be procedurally deficient.  Also, 
the evidence of record contains VA Form 21-4138 (Statement in 
Support of Claim) (dated in March 1999), which reflects the 
veteran's desire to have his claims file forwarded to the Board 
for adjudication of all issues on appeal.  Given this development 
and absent any statements made otherwise by either the veteran or 
his representative, the Board finds that the veteran's request 
for a hearing has been satisfied.


FINDINGS OF FACT

1.  With respect to the veteran's claim of entitlement to an 
increased evaluation for residuals of a left total knee 
replacement, all evidence necessary for an equitable disposition 
of this claim has been obtained by the RO.

2.  Subjectively, the veteran has reported no discomfort in his 
left knee and that his total knee replacement works well.  Range 
of motion testing revealed that the veteran's left knee moved 
from full extension to 115 degrees of flexion.

3.  With respect to the veteran's right knee disorder, competent 
medical evidence has been presented showing that the veteran's 
right knee disorder is causally related to his service-connected 
left knee disorder.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a left total knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(1998).

2.  The veteran's right knee disorder, to include degenerative 
joint disease, results from his service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

With respect to evaluation of the veteran's left knee disability, 
disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to specific 
injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  In evaluating 
the severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1, 4.2 (1998).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, 
§ 4.7 (1998).

In this instance, the veteran's left knee disability is addressed 
by the schedular criteria applicable to the musculoskeletal 
system.  38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic 
Code 5055 (Knee replacement) provides for a minimum 30 percent 
evaluation where there is evidence of intermediate degrees of 
residual weakness, pain, or limitation of motion.  38 C.F.R. Part 
4, § 4.71(a), Diagnostic Code 5055.  A 60 percent evaluation, the 
next higher evaluation available, is warranted where there is 
evidence showing chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  Diagnostic 
Code 5055 also provides for rating by analogy under Diagnostic 
Codes 5256, 5261, or 5262.  Id.

In turn, Diagnostic Code 5256 (Knee, ankylosis of) provides for a 
40 percent evaluation where flexion of the knee is between 10 
degrees and 20 degrees.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5256.  A 50 percent evaluation, the next higher available, 
is warranted where flexion of the knee is between 20 degrees and 
45 degrees.  Id.  A maximum 60 percent evaluation is warranted 
where flexion of the knee is at an angle of 45 degrees or more.  
Id.

Diagnostic Code 5261 (Leg, limitation of extension of) provides 
for a maximum evaluation of 30 percent.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5261.  Accordingly, no further 
consideration will be given to this code, as the veteran is 
currently rated at 30 percent.

Diagnostic Code 5262 (Tibia and fibula, impairment of) provides 
for a 40 percent evaluation where there is nonunion with loose 
motion, which requires use of a brace.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5262.

With respect to the veteran's right knee claim, controlling law 
provides that service connection may be established for 
disability resulting from personal injury or disease incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  As for secondary service connection, disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1998).

Where there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991).

II.  Factual Background

With respect to evaluation of the veteran's left knee disability, 
in accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the veteran's left 
knee disability, including his total knee replacement.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the clinical 
histories.  Moreover, the Board notes that the basic concept of 
the rating schedule is to compensate for present disability, not 
for past disability, potential future disability, or disability 
that is avoided by treatment.  38 U.S.C.A. § 1155; see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the evidence 
of record pertinent to the veteran's current level of disability 
(post-total knee replacement surgery in September 1993) consists 
of correspondence from one of the veteran's treating physicians 
(dated in June 1994), a private medical record (dated in August 
1996), and two VA examinations (conducted in July 1996 and in May 
1998).  

The June 1994 correspondence is from a physician who had treated 
the veteran at the Long Beach VA Medical Center.  The physician 
indicated that the veteran was well-known to him and that he had 
undergone a left total knee arthroplasty in September 1993.  The 
physician also indicated, in pertinent part, that the veteran had 
done well following this procedure.

The July 1996 VA examination reflects the veteran's left total 
knee arthroplasty in September 1993.  With respect to this 
procedure, the veteran stated that it had been a very successful 
operation and that he was very pleased with it.  All of the pain 
was now gone from the left knee.  Physical examination found that 
the veteran could flex his left knee to 110 degrees, with full 
extension.  There was no effusion in the knee joint, and the 
collateral ligaments and anterior cruciate ligaments were normal 
with no laxity.  

The August 1996 private medical record also references the 
veteran's left total knee replacement.  Range of motion testing 
of the left knee was zero to 115 degrees.  It was noted that the 
scar on the left knee was well healed.

The May 1998 VA examination reflects the veteran's left total 
knee arthroplasty and his reports that the left knee now worked 
well, giving him no discomfort.  Range of motion testing revealed 
that the veteran's left knee moved from full extension to 115 
degrees of flexion.  A contemporaneous neurologic examination 
indicated that the veteran's pain resolved in the left knee 
following his total knee replacement.

With respect to the veteran's right knee claim, the pertinent 
evidence of record consists of the veteran's testimony at his RO 
hearing (conducted in March 1993), three VA examinations 
(conducted in March 1993, in July 1996, and in May 1998), and 
correspondence from two physicians who had treated the veteran at 
the Long Beach VA Medical Center (dated in June 1994).

At his RO hearing, the veteran testified that his right knee had 
not been injured separately from his right knee.  (Transcript 
(T.) at 4).  The veteran also testified that when he walked, he 
tried to favor one knee over the other but that it had now gotten 
to the point where his right knee was almost as bad as his left 
knee.  Id.

The March 1993 VA examination reflects the veteran's service 
injury to his left knee.  It also reflects the veteran's reports 
that since then, he had been shifting weight bearing to the right 
lower extremity and had consequently developed right knee pain.  
The veteran also reported that both knees had given way on him 
since 1952.  It was noted that the veteran had been wearing a 
right knee brace for the past three months.  Pursuant to physical 
examination, it was the examiner's opinion, in pertinent part, 
that the veteran's right knee had become painful as a result of 
having taken over most of the weight bearing since the left knee 
was injured.  A contemporaneous body bone scan revealed an 
increased uptake in the knees bilaterally, in the medial 
compartments, right slightly greater than left.  It was noted 
that the symmetry of these areas of increased uptake in the knees 
seemed to suggest an etiology of degenerative changes, as opposed 
to post traumatic changes.  This assessment was reiterated in the 
diagnostic impression.

Correspondence from two physicians who had treated the veteran at 
the Long Beach VA Medical Center (dated in June 1994) indicates, 
respectively, that the veteran had developed degenerative joint 
disease in his right knee, most likely due to years of placing 
excessive strain on his right knee due to the disability with his 
left knee, and that the veteran had had increased problems with 
his right knee, secondary to favoring his left knee with 
ambulation over the years.  It was noted in the letter from Dr. 
N. that the veteran was well known to him.

The July 1996 VA examination (conducted pursuant to the Board's 
May 1996 remand) indicates that the examiner reviewed the 
veteran's claims file prior to examination.  It also reflects the 
veteran's complaints of his right knee being painful and 
unstable, with occasional swelling.  The veteran stated that he 
had been told that he was walking bone on bone in the right knee 
and that he would require a total knee arthroplasty.  Pursuant to 
physical examination and review of the veteran's claims file, it 
was the examiner's opinion that the two earlier doctors who had 
treated the veteran at the VA medical center were wrong in their 
conclusions.  The examiner noted that they had been residents, 
and he feared that their conclusions were untenable.  The 
examiner referenced an article in The Journal of Bone and Joint 
Surgery and stated that the pathology the veteran complained of 
in his right knee was not due to the fact that he had had left 
total knee replacement.  He also stated that physical examination 
of the veteran's right knee showed that the veteran had gross 
degenerative joint disease in the knee and that this could 
probably be associated with some degenerative joint condition.  
The examiner indicated that he had enclosed a copy of the journal 
article for review.

The May 1998 VA examination (conducted pursuant to the Board's 
January 1997 remand) reflects the veteran's service injury to his 
left knee and his current complaints of right knee pain, which 
was always present and became more pronounced with walking.  An 
x-ray study of the right knee showed a narrowing of the medial 
joint space, with osteophyte formation throughout the knee 
demonstrating degenerative changes.  Pursuant to physical 
examination, the diagnosis was degenerative joint disease of the 
right knee.  The examiner commented, in response to the Board's 
remand, that the veteran's right knee demonstrated changes 
compatible with degenerative joint disease.  Whether this process 
was activated or accelerated by the veteran's left knee problem 
was difficult to say, considering the veteran's age and the 
passage of time since the date of injury.  The changes shown by 
x-ray were consistent with degenerative joint disease, a 
condition which commonly developed in individuals the veteran's 
age.  Because of this, the examiner stated that he was unable to 
say with any degree of medical probability whether the veteran 
would have had these changes absent his left knee problem, or 
whether the left knee problem aggravated or accelerated the 
development of the degenerative process in the right knee.

III.  Application and Analysis

With respect to the veteran's claim of entitlement to an 
increased evaluation for residuals of a left total knee 
replacement, the Board acknowledges the veteran's contentions 
that he is entitled to a disability rating greater than his 
current 30 percent evaluation.  However, the Board must adhere to 
established law and regulations in its determinations.  As such, 
given the current clinical evidence of record and the applicable 
schedular criteria, the Board concludes that the veteran's claim 
must be denied.  His current disability picture more nearly 
approximates the schedular criteria for a 30 percent disability 
rating than that required for any higher evaluation.  See 
38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b).

Here, as discussed above, Diagnostic Code 5055 provides for a 
minimum evaluation of 30 percent (which the veteran currently 
receives) where there is evidence of intermediate degrees of 
residual weakness, pain, or limitation of motion.  To warrant a 
60 percent evaluation, the next higher evaluation available, 
there must be is evidence showing chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  In 
this respect, the Board stresses that the most current clinical 
evidence of record consistently reflects the veteran's reports 
that he is doing well following his total knee replacement, that 
he is very pleased with the results, and that all of the pain in 
that knee has resolved, with no discomfort at all.  Further, 
range of motion testing repeatedly demonstrated that the veteran 
has full extension and from 110 to 115 degrees of flexion.  Also, 
the July 1996 VA examination determined that the veteran's 
collateral ligaments and anterior cruciate ligaments were normal 
with no laxity.  In effect, then, given this clinical evidence, 
the Board asserts arguendo that the veteran does not even meet 
the criteria for a 30 percent evaluation under Diagnostic Code 
5055.  However, the Board stresses that the issue of reducing an 
assigned disability rating is not before it for consideration.  
As such, if the most current clinical evidence fails to support a 
30 percent evaluation under Diagnostic Code 5055, by application 
it fails, too, to support a higher evaluation under this same 
code.  Moreover, the Board points out the dearth of clinical 
evidence indicating or even suggesting that the veteran 
experiences chronic residuals of his total knee replacement, 
including severe painful motion or weakness.  To reiterate, the 
veteran has consistently stated that the pain in the left knee 
has resolved since surgery and that he has no discomfort.  Also, 
repeat range of motion testing fails to show weakness in the left 
knee joint.  Accordingly, the veteran's disability picture, as 
between a 30 percent evaluation and a 60 percent evaluation, more 
nearly approximates the criteria for a 30 percent evaluation in 
this instance.  Id.

As for the provision found in Diagnostic Code 5055 allowing for 
rating by analogy, the Board again finds that the veteran's 
disability picture more nearly approximates the criteria for his 
current 30 percent evaluation.  Specifically, Diagnostic Code 
5256 provides for a 40 percent evaluation, the next higher 
available under this code, where flexion of the knee is between 
10 degrees and 20 degrees and increases in disability percentages 
assigned as flexion decreases.  However, in this instance, repeat 
range of motion testing shows that the veteran's flexion of his 
left knee is from 110 to 115 degrees.  As such, he does not meet 
the criteria for a 40 percent evaluation.  Since he does not meet 
the criteria for a 40 percent evaluation, by application he would 
not meet the criteria for any evaluation higher than 40 percent, 
as provided for under Diagnostic Code 5256.

As for Diagnostic Code 5262 and its maximum 40 percent 
evaluation, clinical evidence of nonunion of the tibia and 
fibula, with loose movement and use of a brace, is required.  
Here, the Board notes that the most current clinical evidence of 
record in no way suggests or demonstrates that the veteran's left 
tibia and fibula are impaired.  As such, this diagnostic code is 
inapplicable in this instance.

In light of the above, therefore, the Board finds that the 
clinical evidence of record fails to support any evaluation 
higher than the veteran's current 30 percent disability rating, 
given the schedular criteria for consideration and possible 
application.  Id.  

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase this claim in the 
February 1994 rating decision and in the October 1998 
supplemental statement of the case, as he was provided with the 
applicable schedular criteria and informed of the evidence 
considered and the reasons and bases of the RO's determination.

With respect to the veteran's claim of entitlement to service 
connection for a right knee disorder, to include degenerative 
joint disease, secondary to his service-connected left knee 
disability, the Board finds that there is an approximate balance 
of positive and negative evidence as to a causal relationship 
between the two disorders.  As such, the benefit of the doubt is 
given to the veteran.  38 U.S.C.A. § 5107(b).  The veteran's 
claim is granted as to this issue.

Here, the Board notes that clinical evidence supporting the 
veteran's contention that his right knee disorder was caused by 
his service-connected left knee disability consists of the March 
1993 VA examination (with the exception of the body bone scan), 
the correspondence from two physicians who had treated the 
veteran at the Long Beach VA Medical Center, and the May 1998 VA 
examination.  The clinical evidence against the veteran's claim 
consists of the March 1993 VA body bone scan and the July 1996 VA 
examination.

As to the clinical evidence in support of the veteran's claim, 
the March 1993 VA examination report explicitly states that the 
veteran developed pain in his right knee as a result of the right 
knee having taken over most of the weight bearing since the left 
knee was injured.  The correspondence from the two physicians at 
the Long Beach VA Medical Center also explicitly relates the 
veteran's right knee problem (degenerative joint disease) to his 
favoring the left knee for many years.  Finally, the May 1998 VA 
examination report reflects the examiner's inability to offer a 
competent medical opinion as to whether or not the veteran's 
right knee disorder was in any way caused by or aggravated by the 
veteran's service-connected left knee disability.

With respect to the correspondence from the two physicians, the 
Board stresses the weight it gives to these opinions, which were 
apparently formed after providing actual treatment to the veteran 
and not based upon examination conducted within the context of 
this appeal.  As to the May 1998 VA examination report, the Board 
stresses that the examiner was unable to offer an opinion as to 
whether or not there was a causal relationship between the 
veteran's left knee disability and his right knee disability.  
Such doubt must be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107(b).

As to the clinical evidence of record against the veteran's 
claim, while the Board acknowledges the diagnostic impression 
from the March 1993 body bone scan indicating that the symmetry 
of the areas of increased uptake in the knees seemed to suggest 
an etiology of degenerative changes, as opposed to post traumatic 
changes, the Board finds this opinion incomplete.  In this 
instance, it works only to rebut a causal connection between the 
veteran's left and right knees.  It does not, however, speak to 
aggravation or acceleration of the degenerative process in the 
right knee.  Also, as to the July 1996 VA examination report, the 
Board again acknowledges the examiner's opinion that the 
veteran's left knee surgery did not cause the right knee disorder 
and that the right knee demonstrates a degenerative joint 
condition.  However, the Board is not persuaded that just because 
two of the doctors providing opinions supporting the veteran's 
contentions were residents at the time their opinions should be 
discounted.  Further, although the examiner indicated that he 
enclosed a copy of the journal article, in part relied upon by 
him in forming his opinion, the veteran's claims file contains no 
copy of it.  As such, the Board cannot assess its merits and, 
therefore, the merits of the examiner's opinion in this instance.

In practical effect, then, while the Board acknowledges the 
clinical evidence against the veteran's claim, it not only finds 
slightly more evidence of record supporting the veteran's claim 
of entitlement to secondary service connection (including neutral 
evidence expressing no opinion one way or the other), it also 
finds this evidence more persuasive, for the reasons just 
discussed.  Accordingly, the Board finds that the veteran's right 
knee disability results from and is proximately due to his 
service-connected left knee disability.  See 38 C.F.R. 
§ 3.310(a).  As such, the veteran's claim is granted as to this 
issue.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left total knee replacement is denied.

Service connection for a right knee disorder, to include 
degenerative joint disease, secondary to the service-connected 
left knee disability, is granted.


REMAND

Pursuant to Board remands in May 1996 and in January 1997, the RO 
was directed to afford the veteran VA examinations which 
addressed the nature and etiology of the veteran's claimed 
bilateral foot disorder (to include the ankles), his bilateral 
hip disorder, and his lumbar spine disorder.  While these 
examinations were afforded the veteran, the record indicates both 
that the orthopedic examination report from May 1998 was 
incomplete (in that it did not address the veteran's claimed 
bilateral hip disorder) and that the RO failed to address Allen 
considerations, i.e., whether any additional level of disability 
could be attributed to aggravation of the veteran's bilateral 
foot, bilateral hip, and lumbar spine disorders, including 
degenerative joint and disc disease, due to the veteran's left 
knee disability.  These are procedural deficiencies which must be 
addressed and corrected.  See Stegall v. West, supra.

Further, in light of the Board's decision above granting service 
connection for the veteran's right knee disability, secondary to 
his left knee disability, the Board now finds that any clinical 
assessment made as to a causal relationship or as to aggravation, 
if any, between the veteran's service-connected disabilities and 
his claimed bilateral foot disorder, bilateral hip disorder, and 
lumbar spine disorder must now include consideration of the 
veteran's right knee.  This has not been done.

Therefore, in light of the above, the issues of entitlement to 
service connection for a bilateral foot disorder(to include the 
ankles), a bilateral hip disorder, and a lumbar spine disorder, 
including degenerative joint and disc disease, secondary to the 
veteran's bilateral knee disability, will not be decided pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-December 1998 
treatment records, VA or private, inpatient 
or outpatient, and associated with the 
veteran's knees, feet, hips, and lumbar 
spine, should be obtained by the RO and 
incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted by an orthopedist, in order 
to determine nature and severity of the 
veteran's claimed bilateral foot disorder, 
bilateral hip disorder, and lumbar spine 
disorder.  Prior to the examination, the 
examiner should obtain and review the 
claims folder, the prior VA 
examinations in March 1993 (including 
the body bone scan), in July 1996, and 
in May 1998, the opinions expressed by 
the two physicians who had treated the 
veteran at the Long Beach VA Medical 
Center, and additional records obtained 
pursuant to the above-requested 
development.  The examiner should 
determine if any additional study is 
needed to determine the nature of the 
veteran's claimed disorders, as listed 
above.  The examiner should also 
express an opinion as to the likely 
etiology of the veteran's bilateral 
foot disorder, bilateral hip disorder, 
and lumbar spine disorder, including 
degenerative joint and disc disease.  
The examiner should also provide an 
opinion as to whether the veteran's 
bilateral knee disability has caused, 
aggravated or accelerated any or all of 
the veteran's claimed disorders.

The examiner should provide specific 
rationales for the opinions expressed and 
cite the evidence relied upon or rejected 
in forming any opinion.  If the examiner 
cannot provide an opinion as to the above 
questions without resorting to speculation, 
he or she should so state.

The veteran should be advised that failure 
to report for the scheduled examination may 
have adverse consequences in the 
adjudication of his claim.  38 C.F.R. 
§ 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is in 
complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the veteran's 
claim and consider all pertinent law and 
regulation (including whether the 
veteran's claimed disorders have been 
caused or aggravated by his service-
connected bilateral knee disability 
and, if so, the additional level of 
disability attributable to this 
aggravation), in light of the examination 
report.  If the veteran's claim remains in 
a denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should include 
a full discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to any 
outcome warranted.  No action is required of the veteran until he 
is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

